—Appeal by the defendant from a judgment of the Supreme Court, Queens County (LaTorella, J.), rendered November 15, 1995, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the complainant’s identification of him as a participant in the robbery is unpreserved for appellate review (see, CPL 470.05 [2]). Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt is not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s contention that he was denied the effective assistance of counsel is without merit (see, People v Benevento, 91 NY2d 708). Ritter, J. P., Thompson, S. Miller and Florio, JJ., concur.